IN THE NEBRASKA COURT OF APPEALS

              MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                       (Memorandum Web Opinion)

                                   HEIMES V. CEDAR COUNTY


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                       MICHAEL AND CEIL HEIMES, APPELLANTS,
                                         V.
      CEDAR COUNTY, A POLITICAL SUBDIVISION OF THE STATE OF NEBRASKA, APPELLEE.

                           MICHAEL AND CEIL HEIMES, APPELLANTS,
                                            V.
                            DENNIS AND MARY ARENS, APPELLEES.


                        Filed April 5, 2016.   Nos. A-15-646, A-15-650.


       Appeals from the District Court for Cedar County: PAUL J. VAUGHAN, Judge. Appeals
dismissed.
        Douglas J. Stratton and Thomas H. DeLay, of Stratton, DeLay, Doele, Carlson & Buettner,
P.C., L.L.O., for appellant.
      Charles W. Campbell, of Angle, Murphy & Campbell, P.C., L.L.O., for appellee Cedar
County.
       Matthew D. Hammes, of Locher, Pavelka, Dostal, Braddy & Hammes, L.L.C., for
appellees Dennis and Mary Arens.


       INBODY, PIRTLE, and RIEDMANN, Judges.
       INBODY, Judge.
                                       INTRODUCTION
       Michael and Ceil Heimes (the Heimeses) appeal the orders of the Cedar County District
Court in two separate cases, which were consolidated at the trial level and have also been



                                               -1-
consolidated on appeal. The first case involved the Heimeses’ suit against Cedar County (County)
and the second involved the Heimeses’ suit against Dennis and Mary Arens (the Arenses). Both
suits revolve around disputes about the flow of surface water from the Heimeses’ land, over the
County’s land, onto the Arenses’ land.
                                   STATEMENT OF FACTS
        The Heimeses are neighbors with the Arenses. Their lands are separated by County Road
561st Avenue, with the Heimeses’ land to the west of the road and the Arenses’ land to the east of
the road. The surface water from the Heimeses’ land runs naturally east to the county road and
then across the Arenses’ land. In 2004, in conjunction with ongoing litigation involving the
Heimeses and the County, the parties entered into a release and settlement agreement wherein the
County agreed to replace the county road and changed the design to add a total of five culverts to
drain the water from the Heimeses’ land under the county road and onto the Arenses’ land. The
County agreed to maintain the culverts to allow the free flow of water. Eventually, the culverts
became clogged and the Arenses diked the culverts, which caused the Heimeses’ land to flood.
        In 2011, the Heimeses filed an amended complaint in district court against the Arenses
which alleged that the diked culverts caused their lands to flood resulting in damage and
contamination. The complaint requested an injunction, alleged nuisance and trespass, and
requested damages. In 2012, the Heimeses filed a supplemental complaint against the County
which incorporated the allegations raised in the previous litigation, and included additional
allegations of crop loss and labor for cleaning contaminated soil against the County. Both cases
were consolidated at the trial level and thereafter addressed together as one.
        According to the district court’s September 24, 2012, order, on September 10, the parties
came before the court on the Heimeses’ motion to determine whether the intent of the parties as
expressed in the mediation settlement agreement was ambiguous. That mediation settlement
agreement was filed with the court on September 14, by the Heimeses, through a “RULE 6-1509
NOTICE OF SETTLEMENT” which indicated that “the parties entered a Mediation Settlement
Agreement on September 13, 2012, which will be closed and the above captioned cause dismissed
with prejudice by late fall of 2012, following professional reconsideration of the most efficient
method to provide the free flow of drainage from the parties lands . . . .”
        The mediation settlement agreement agreed upon by the parties indicated that by fall 2012,
Mark Mainelli, an engineer with Mainelli, Wagner & Associates, Inc., would conduct an
assessment of the drainage affecting the parties’ properties and make recommendations to improve
the existing drainage to enable the free flow of water across the properties. The agreement further
provided, in part,
        The parties further agree to comply with and implement the recommendations submitted
        by Mainelli within 9 months or as soon as may be reasonably completed of Mainelli’s
        written recommendations. Prior to completing his assessment and preparing his report and
        recommendations, Mainelli shall obtain input from each of the parties and shall review and
        consider the reports of the other parties’ experts. . . In the event of a disagreement or
        conflict regarding the implementation of Mainelli recommendations, the parties agree to




                                               -2-
       obtain the services of attorney William Dittrick for purposes of resolving such conflict or
       dispute through mediation.

         On May 6, 2013, the County filed a motion to enforce the mediation settlement agreement
by ordering the dismissal of the action or other remedies. The County adopted the mediation
agreement after it was approved by the Cedar County Board of Commissioners. Mainelli’s initial
assessment was delayed due to communications with the United States Army Corps of Engineers,
but a report was completed and submitted on February 13, 2013. The parties then requested
additional assessment by Mainelli, who refused any additional work until he was paid the full
amount due from the first report and that Mainelli had only been paid by the County. The County
sent the Heimeses and the Arenses several requests for payment, upon receipt of which the Arenses
made payment. The motion contended that 4 months had passed without the Heimeses making
payment which delayed the completion of the terms of the mediation agreement.
         On May 7, 2013, the Heimeses filed an objection to the motion to enforce which alleged
that all billings had been paid and that the plan submitted by Mainelli was not as detailed as the
parties had requested and that before the mediation settlement agreement could be enforced,
Mainelli should be required to develop a detailed design of his recommendations.
         On May 13, 2013, the district court entered an order to approve and enforce the mediation
settlement agreement. The order approved the September 13, 2012 mediation settlement agreement
and the court ordered the parties to comply with the terms and requirements of the mediation
agreement. The court ordered the Heimeses to pay their share of Mainelli’s bills and ordered that
all future bills were to be paid within 15 days of the date of the billing statement.
         The next year, on February 7, 2014, the Heimeses filed a “Notice of Objection to Settlement
Agreement” which set out objections to the engineering plan and recommendations for
improvements by Mainelli submitted pursuant to the court-ordered mediation settlement
agreement. The Heimeses’ objection asserted that Mainelli’s drainage plan did not conform to “a
reasonably feasible application of accepted engineering and hydrology standards and principles
taking into account the features of said properties and also upstream and downstream properties.”
The notice of objection included a report from the Heimeses’ retained expert who was critical of
the engineering conclusions and recommendations submitted to the parties by Mainelli.
         On August 21, 2014, the district court entered an order in both cases that overruled the
Heimeses’ notice of objection and determined that the mediation settlement agreement was clear
and unambiguous. The district court further ordered the parties to comply with the terms of the
agreement and to construct improvements as recommended by Mainelli. The district court
specifically stated in the order that it was overruling the objections of the Heimeses and the Arenses
and that the order was a final order in both cases as to the enforceability of the mediation settlement
agreement. The district court ordered each party to file a written report within 60 days of the date
of the order setting out their specific plans for compliance with Mainelli’s recommendations. The
district court ordered:
         The Court will not entertain additional arguments regarding contests between expert
         witnesses in this matter. The parties agreed to abide by Mr. Mainelli’s recommendations
         and the Court will not reopen the agreement to further battle of the experts. . . . The Court



                                                 -3-
       specifically determines that this is a final appealable order and that if any party appeals
       either case, CI 09-43 or CI 09-83, that both cases shall be stayed regarding the enforcement
       of the Settlement Agreement pending final outcome of any matter that may be appealed
       from this Order.

The order further included directions that: “[i]n the event that the parties are unable to agree to the
implementation of Mr. Mainelli’s recommendations, the Court will schedule the matter for a
hearing and will make such orders as are appropriate under the then existing conditions.
        The Heimeses did not appeal from the August 21, 2014, order. On August 29, the Arenses
filed a motion to alter and/or amend the August 21 order. On February 10, 2015, the district court
entered an order denying the Arenses’ motion. No party appealed from the February 10 order.
        On February 17, 2015, the Heimeses filed, in both cases, a “Notice of Dispute in
Implementing Mainelli’s Plan, and Demand for Further Mediation.” The Heimeses again set forth
the same arguments as in their previous objection. On February 19, the Arenses filed a similar
pleading in both cases entitled “Notice of Disagreement with Implementing Mainelli
Recommendations and Demand for Mediation.”
        On March 16, 2015, a hearing was held on both motions. The Heimeses submitted the
mediation settlement agreement and an affidavit of a civil engineer giving an opinion about
Mainelli’s recommendation. The Arenses submitted affidavits of themselves and a professional
engineer, and the County submitted an affidavit from Mainelli. All affidavits were received into
evidence by the district court. Counsel for the Heimeses and the Arenses each set forth the same
basic argument that, initially, they were willing to allow an expert to make recommendations, so
long as that expert followed the rules and regulations, and that Mainelli failed to follow those
standards. As such, the parties wished to go back to mediation to re-sort out the problems as per
the terms of the mediation settlement agreement. The County argued that the issue had already
been addressed and resolved, on numerous occasions, and the parties were required to implement
Mainelli’s plan. The County indicated that this would be an ongoing battle of the experts because,
even though their opposition to Mainelli’s plan was consistent, the plans presented by each of their
experts remained very different.
        On June 19, 2015, the district court overruled the notices of disputes filed by both parties.
The district court’s order provides:
                The request by Heimes and Arens to engage in further mediation appears to ignore
        the plain language of the entire Mediation Agreement. The parties agreed to engage Mr.
        Mainelli because they were unable to make an agreement among themselves. The parties
        agreed to follow the recommendations of Mr. Mainelli and Mr. Mainelli has made
        recommendations to enable the free flow of water across their properties using the
        application of accepted engineering and hydrology standards. The parties further agreed to
        comply and implement the recommendations submitted by Mr. Mainelli (sic) within nine
        months.
                This agreement was entered into September 13, 2012. It’s over two and a half years
        later and the parties are still arguing about whether or not to implement the
        recommendations of Mr. Mainelli. Further mediation would only invite further dispute



                                                 -4-
       among the experts and clearly violates the Mediation Agreement that the parties entered
       into and before they notified the Court that this matter had been settled and should be
       removed from the trial docket. The Court has now issued several orders attempting to get
       the parties to follow through with the Mediation Agreement they entered into in 2012.
               The Court will not order further mediation upon the current request of [the Heimes’
       and the Arens’] as their request is not due to a disagreement on the implementation of
       Mainelli’s recommendation, but a disagreement as to whether the recommendations
       themselves should be implemented. Therefore, the request for the Court to order further
       mediation is DENIED.

       The Heimeses have appealed from the June 19, 2015, order.
                                   ASSIGNMENTS OF ERROR
        The Heimeses assign, consolidated and rephrased, that the district court erred in finding
that the mediation agreement was clear and unambiguous and in disallowing any further mediation
of disputes pertaining to Mainelli’s drainage plan.
        We note that the Arenses have filed an appellee’s brief which assigns error in the district
court’s order and requests affirmative relief. It appears that the assignment of error is very similar
to the merits of the Heimeses’ assignments of error; however, the Arenses’ specific arguments will
not be addressed as the proper procedure for them to raise their arguments was through a
cross-appeal, which they have not done. A cross-appeal must be properly designated, pursuant to
Neb. Ct. R. of Prac. 9D(4) (rev.2000), if affirmative relief is to be obtained. Weber v. Gas “N Shop,
Inc., 278 Neb. 49, 767 N.W.2d 746 (2009); Wasikowski v. Nebraska Quality Jobs Bd., 264 Neb.
403, 648 N.W.2d 756 (2002).
                                            ANALYSIS
         Before reaching the legal issues presented for review, it is the duty of an appellate court to
determine whether it has jurisdiction over the matter before it, irrespective of whether the issue is
raised by the parties. Sutton v. Killham, 285 Neb. 1, 825 N.W.2d 188 (2013).
         The question of jurisdiction is a question of law, which an appellate court resolves
independently of the trial court. Federal National Mortgage Association v. Marcuzzo, 289 Neb.
301, 854 N.W.2d 774 (2014).
         In its brief, the County alleges that this court lacks jurisdiction to hear the merits of the
Heimeses’ appeal because the Heimeses have failed to appeal from a final order and have merely
attempted a collateral attack on a previous order. The County contends that the district court’s
August 21, 2014, order was the final order from which the Heimeses should have appealed and the
current appeal from the June 19, 2015, order is merely a continuation of the previous order,
reiterating the district court’s prior determinations. The Heimeses do not address the issue of
jurisdiction and the Arenses argue that the final order is the June 19, 2015, order pursuant to Neb.
Rev. Stat. § 25-1902 (Reissue 2008), and, further, the August 21, 2014, order was interlocutory
because it directed the parties to perform the recommendations and also noted that if the parties
were unable to agree the district court would schedule another hearing.




                                                 -5-
          In accordance with § 25-1902, the three types of final orders that an appellate court may
review are (1) an order that affects a substantial right and that determines the action and prevents
a judgment, (2) an order that affects a substantial right made during a special proceeding, and (3)
an order that affects a substantial right made on summary application in an action after a judgment
is rendered. To be a final, appealable order as an order that affects a substantial right and that
determines the action and prevents a judgment, the order must dispose of the whole merits of the
case and leave nothing for the court’s further consideration. See Big John’s Billiards, Inc., v. State,
283 Neb. 496, 811 N.W.2d 205 (2012).
          The jurisdictional issue in this case arises from the various orders entered in the case,
outlined in the statement of facts, and whether the June 19, 2015, order is a final, appealable order.
Briefly, again, the pertinent dates in this case are as follows:
• September 14, 2012: the Heimeses file a notice of settlement indicating that the parties had
    reached a mediation settlement agreement that Mainelli would conduct an assessment of the
    drainage problems and make recommendations and that the parties agreed to comply with and
    implement the recommendations made by Mainelli within 9 months
• February 13, 2013: Mainelli submitted his report and recommendation to the parties
• May 6, 2013: County files a motion to enforce settlement agreement
• May 7, 2013: the Heimeses object to the motion to enforce
• May 17, 2013: the district court approves the settlement agreement and orders the parties to
    comply with the terms of the agreement
• February 7, 2014: the Heimeses file an objection to the settlement agreement because they do
    not agree with Mainelli’s design and request further mediation
• March 12, 2014: the district court takes the issue of the effect of the mediation agreement as to
    future litigation under advisement
• August 21, 2014: the district court finds that the settlement mediation agreement is clear and
    unambiguous and overruled all objections, ordered the parties to comply with the agreement,
    to file a report of specific compliance, and that the order is a final appealable order
• August 29, 2014: the Arenses file a motion to alter or amend and a request for rehearing to
    interpret the meaning of the portion of the mediation agreement which provides that disputes
    would be resolved through further mediation
• February 10, 2015: the district court overrules the motion to alter or amend
• February 17 and 19, 2015: the Heimeses and the Arenses file separate notices of dispute in
    implementing the plan and a demand for further mediation, which alleged again that Mainelli’s
    design does not conform to the settlement mediation agreement
• June 19, 2015: the district court overruled both parties’ motions and denied the requests for
    further mediation
• July 15, 2015: the Heimeses filed a notice of appeal from the June 19, 2015, order.
          There are two orders in this case in which the court enters nearly identical judgments: the
August 21, 2014, order and the June 19, 2015, order. In 2014, the parties filed objections to
Mainelli’s design and the enforcement of the mediation settlement agreement and in the August
21, 2014, order, the district court made four specific determinations as to the ongoing issues
between the parties: (1) the mediation settlement agreement was clear and unambiguous; (2) all



                                                 -6-
pending objections were overruled and ordered the parties to comply with the agreement; (3) to
construct the improvements as recommended by Mainelli and to file reports of specific
compliance; and (4) to abide by Mainelli’s recommendations. Additionally, in this order, the
district court certified that the order is a final, appealable order. No appeal was taken from that
order by either party; however, the Arenses filed a motion to alter or amend the August 21, 2014,
order, which was overruled on February 10, 2015. No appeal was taken from the February 10
order. Then again, objections to Mainelli’s design were raised, almost identical to those previously
raised by the parties, and on June 19, 2015, the district court overruled both parties’ motions and
ordered the parties to comply with the mediation settlement agreement. It is not until the entry of
this June order that the Heimeses filed a notice of appeal.
         Based upon the record before this court, we find that the August 21, 2014, order was an
order that affected a substantial right of the parties and that determined the action and prevented a
judgment. See § 25-1902. As such, the August 21, 2014, order was a final, appealable order,
although the Arenses filed a timely motion to alter or amend that order on August 29, which tolled
the time for the parties to appeal until the district court overruled that motion on February 10, 2015.
The record indicates that neither party appealed from that order. The district court issued very clear
orders as to the acceptance of the mediation agreement and ordered the parties to comply with the
recommendations and implement the plan. Also included is an order that “[i]n the event that parties
are unable to agree to the implementation of Mr. Mainelli’s recommendations, the Court will
schedule the matter for a hearing and will make such orders as are appropriate under the then
existing circumstances.” Upon our review of the record, we find that this specific term of the
court’s order does not render the August order interlocutory. The court clearly orders the parties
to accept and implement Mainelli’s recommendations. This additional order does not allow the
parties to come back to court to continue to litigate whether or not they agree with Mainelli’s
recommendations. They have clearly been ordered to do so by the court.
         Instead, this order merely gives the parties a second option in dealing with how to
implement the recommendations. In the mediation agreement, the parties agreed that, “[i]n the
event of a disagreement or conflict regarding the implementation of the Mainelli
recommendations, the parties agree to obtain the services of attorney William Dittrick for purposes
of resolving such conflict or dispute through mediation.” Therefore, the district court has now
ordered that should the parties need to, they can contact William Dittrick or the court. This term
in the August 21, 2014, order does not render the district court’s order interlocutory. Therefore,
given that a final order was entered on August 21 and no party appealed from said order or from
the district court’s February 10, 2015, order overruling the motion to alter or amend, we find that
the entry of the June 19, 2015, order was merely a continuation of the court’s August 21, 2014,
order.
         In Federal Land Bank v. McElhose, 222 Neb. 448, 384 N.W.2d 295 (1986), the Nebraska
Supreme Court held that when a court’s order is already in place and a subsequent order merely
extends the time that the previous order is applicable, the subsequent order does not extend the
time in which the original order may be appealed. This notion of the continuing order doctrine has
also been extended to juvenile cases wherein the Supreme Court has reasoned that an appeal from
a subsequent order that merely continues the effectiveness of a prior order is an impermissible



                                                 -7-
attack on a previous order. See In re Interest of T.T., 18 Neb. Ct. App. 176, 779 N.W.2d 602 (2009);
and In re Interest of Sarah K., 258 Neb. 52, 601 N.W.2d 780 (1999).
        A judgment is not subject to collateral attack, unless it is void for lack of jurisdiction over
the parties or the subject matter. When a district court has acquired jurisdiction, its judgment, even
if erroneous, cannot be collaterally assailed. Shade v. Birk, 227 Neb. 775, 420 N.W.2d 284 (1988);
State ex rel. Ritthaler v. Knox, 217 Neb. 766, 351 N.W.2d 77 (1984).
        Neither party has asserted that the trial court lacked jurisdiction over the parties or the
subject matter and therefore, the August 21, 2014, judgment is not subject to a collateral attack.
The June 19, 2015, order is merely a continuation of the district court’s August 21, 2014, judgment.
An appeal regarding the mediation settlement agreement should have been taken from the August
21, 2014, order which would have required the filing of a notice of appeal within 30 days from the
denial of the Arenses’ motion to alter or amend. Thus, we find that the current appeals were not
taken from a final, appealable order, but from continuation of a previous order. The Heimeses’
appeals are untimely and this court is without jurisdiction to reach the legal issues presented in
these appeals.
                                          CONCLUSION
        In conclusion, the June 19, 2015, order of the district court was not a final, appealable
order, but was merely a continuation of the August 21, 2014, order. The Heimeses’ appeals are an
impermissible collateral attack on a previous judgment and this court is without jurisdiction to
address the legal issues. Therefore, the appeals are dismissed.
                                                                            APPEALS DISMISSED.




                                                 -8-